Case: 20-10668      Document: 00515785187         Page: 1    Date Filed: 03/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 17, 2021
                                  No. 20-10668                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Martin Salas Barajas,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-274-2


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Martin Salas Barajas pleaded guilty, pursuant to a plea agreement, to
   conspiracy to possess with the intent to distribute a controlled substance. For
   the first time on appeal, he argues that his plea was not knowing and
   voluntary because the magistrate judge (MJ) failed to comply with Federal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10668        Document: 00515785187         Page: 2    Date Filed: 03/17/2021




                                     No. 20-10668


   Rule of Criminal Procedure 11. Plain error review applies. See United States
   v. Vonn, 535 U.S. 55, 59 (2002). To succeed on plain error review, Barajas
   must show a clear or obvious error that affects his substantial rights. See
   United States v. Mares, 402 F.3d 511, 520-21 (5th Cir. 2005). If he makes such
   a showing, this court may exercise its discretion to correct the error only if it
   “seriously affects the fairness, integrity, or public reputation of judicial
   proceedings.” Id. at 520 (internal quotation marks and citations omitted).
          Barajas first argues that the MJ violated Rule 11(b)(1)(N), which
   requires the district court to “inform the defendant of, and determine that
   the defendant understands” the terms of any appeal waiver in his plea
   agreement. At rearraignment, the MJ specifically referenced the appeal
   waiver provision in Barajas’s plea agreement and confirmed that he read it,
   understood it, and discussed it with his attorney. Further, through his
   signature on the plea agreement, Barajas confirmed he understood the terms
   of his appeal waiver. Under the circumstances, Barajas has not demonstrated
   any Rule 11(b)(1)(N) error, much less clear or obvious error. See, e.g., United
   States v. Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994).
          Next, Barajas argues the MJ violated Rule 11(b)(1)(O) by failing to
   admonish him that, if convicted, he could be denied admission to the United
   States in the future. Even if we were to assume Barajas has shown a clear or
   obvious error, his challenge fails because he has not satisfied the third and
   fourth prongs of the plain error test. See United States v. Huntsberry, 956 F.3d
   270, 283 (5th Cir. 2020). Barajas has not shown that the alleged error
   affected his substantial rights, as he has not demonstrated a reasonable
   probability that he would not have entered the plea but for the alleged error.
   See United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004). Further, he
   presents no argument on why this court should exercise its discretion to
   correct the alleged error. See United States v. Williams, 620 F.3d 483, 496
   (5th Cir. 2010).



                                           2
Case: 20-10668   Document: 00515785187        Page: 3   Date Filed: 03/17/2021




                               No. 20-10668


         The district court’s judgment is AFFIRMED.




                                    3